Citation Nr: 0217994	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  99-13 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for arthritis of the hips, 
claimed as secondary to the service-connected bilateral foot 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1953 to July 
1956.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
RO.  

In November 2000 and September 2002, hearings were held with 
the undersigned Member of the Board who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  

Following the November 2000 hearing held in Washington, 
D.C., the case was remanded to the RO in December 2000 for 
additional development of the record.  

Finally, the Board notes that in a November 1998 letter, the 
veteran stated that he suffers from arthritis of the lumbar 
spine and knees, most likely caused by the service-connected 
bilateral foot disability.  As these issues have not been 
addressed by the RO, they are referred back to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's bilateral hip condition initially 
manifested by arthritis and currently shown to include the 
residuals of arthroplasty surgery is shown as likely as not 
to have been aggravated by the service-connected bilateral 
foot disability.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
bilateral hip disability manifested by arthroplasty 
residuals is proximately due to or the result of the 
service-connected bilateral foot disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The private treatment records show that the veteran 
underwent a total right hip replacement in October 1989.  An 
associated pathology report, dated in October 1989, 
diagnosed the veteran as having changes consistent with 
severe degenerative or osteoarthritis of the right femur 
head.  

The treatment records from Dr. Lockwood, dated from 
September 1995 through October 1996, show treatment for pain 
of the lateral border of the left foot and pain in the arch 
of the right foot.  

A VA radiology report, dated in July 1996, showed the 
presence of a hip prosthesis on the right and severe joint 
space narrowing on the left, indicative of arthritis.  

In December 1996, the veteran underwent a bone scan.  The 
diagnoses included that of an abnormal uptake in the distal 
shaft of ht left femur, which likely represented either 
surgical change or stress reaction following the hip 
replacement.  

During the December 1996 VA examination, the veteran 
reported a medical history of arthritis and bilateral 
arthroplasty of the hips and had complaints of hip pain.  

The private treatment records show that the veteran 
underwent a total replacement of the left hip in September 
1996.  

A January 1997 VA examination report diagnosed the veteran 
with bilateral pes planus with secondary bilateral 
hammertoes.  

The VA treatment records, dated from December 1997 through 
October 2001, show treatment for bilateral foot and hip pain 
with limitation of hip motion.  The diagnoses included that 
of chronic pain in both feet and hips.  The records also 
show that the veteran required the use of a cane and 
orthotics.  

The records from Dr. Rogers show that, in February 1998, the 
veteran underwent a revision of the acetabular component of 
the right total hip.  

In June 1998, the veteran underwent another VA examination 
and was again diagnosed as having bilateral pes planus with 
bilateral secondary hammertoes.  

Likewise, during a VA examination in that same month, the 
veteran had complaints of bilateral hip pain.  The 
examination revealed no gross loss of motion or 
contractures, but there was some stiffness and slight 
discomfort on motion.  The veteran ambulated with a 
symmetrical gait.  The examiner diagnosed the veteran as 
having bilateral total hip replacement arthroplasties, 
believed not to be related to his service-connected 
bilateral foot disability.  

In a July 1998 letter, Dr. Rogers, the veteran's private 
physician, stated that he had treated the veteran for severe 
degenerative osteoarthritis of his hips.  He further opined 
that it was possible that the veteran's hip arthritis was 
related to the service-connected bilateral foot disability.  

In an October 1998 letter, Dr. Rogers added that the veteran 
had been treated for a bilateral foot disability and had 
walked on the outer border of his feet to protect against 
pain since the 1950's.  Dr. Rogers concluded that "it [was] 
as likely as not that the mal-alignment of his lower 
extremities secondary to his service-connected painful foot 
problem had some effect in the development of his arthritis 
of his hips."  

In a May 1999 letter, Dr. Engel, the veteran's private 
physician, stated that he had treated the veteran for 
arthritis problems.  Dr. Engel opined that it was "not 
unreasonable that hip problems could be exacerbated by 
altered gait and altered weight bearing in the hips with 
some chronic strain and increasing amounts of wear and 
tear."  

Dr. Engel further stated that he did "frequently see low 
back and hip problems related to altered gai[t] and it [was] 
possible that this ha[d] been somewhat of an aggravating or 
exacerbating factor in the development of his hip arthritis.  

In an August 1999 letter from Dr. Rudolph, also the 
veteran's private physician, stated that he had treated the 
veteran for hip and back problems.  He opined that 
"examinations ha[d] found that the symptoms of this 
disability along with foot problems (relating to flat feet) 
and concurrent hip problems (including total hip 
replacements) [were] more than likely related to his past 
and present injuries.  This would also relate to what we 
call[ed] 'flat feet.'"  

Likewise, in another letter that same month, Dr. Rudolph 
stated that the veteran's foot "injury" was related to his 
improper gait and hip problems.  

The veteran also submitted various e-mail messages, dated in 
October and November 1999, regarding his hip problems from 
various medical professionals.  The messages collectively 
reported that it was possible that his hip problems could be 
related to his foot problems.  

In January 2000, the veteran submitted information from the 
Internet regarding osteoarthritis and its various causes.  

In March 2000, the veteran underwent a VA examination for 
his foot disability.  The veteran was diagnosed as having 
bilateral pes planus with bilateral secondary hammertoes.  

In a May 2000 letter, Dr. Lockwood discussed the veteran's 
service connected bilateral foot disability.  

During the November 2000 hearing at the Board, the veteran 
testified that he could not sit or walk for prolonged 
periods of time because of hip pain.  The veteran also 
stated that the loss of cushioning of the arches in his feet 
had caused extra stress on his other joints.  The veteran's 
wife, a registered nurse, stated that his bilateral hip 
disability had caused a slowing of his daily life and that 
the pain in his feet had progressed to his hips.  

In a December 2000 letter, Dr. Engel reported that the 
etiology of the veteran's arthritis of the hips could not be 
determined with certainty, but "[might] indeed be due to a 
problem he ha[d] experienced with his feet because of 
altered weightbearing and gait mechanics as well as some 
impact of loss of shock absorbing qualities in arthritic 
feet."  

In June 2001, the veteran underwent another VA examination 
and had complaints of having had bilateral hip pain for 30 
years, including bilateral hip replacements.  The examiner 
diagnosed the veteran as having bilateral total hip 
replacements with revision of the right hip arthroplasty.  
In conclusion, the examiner opined that the veteran's foot 
disability would not hasten, or by itself, cause his hip 
disability.  

Likewise, the veteran underwent a VA examination of his feet 
in June 2001.  In addition to his foot complaints, the 
veteran had complaints of having pain in his hips.  

In an October 2001 letter, Dr. Rudolph stated that "it [was] 
a well established medical fact that injuries to the legs or 
feet [would] affect every joint above them.  Therefore, 
injuries to the feet that cause[d] gait changes [were] going 
to have an impact on the knees, hips, back, etc. over time 
due to the misalignment."  

Furthermore, Dr. Rudolph opined that "when pain and/or 
discomfort in these joints start[ed] in the early forties 
(with no other related cause being demonstrated) that the 
misalignment/gait changes from the foot pain had a 
causative, or at the very least, aggravating effect on the 
knees, hips and back."  

Finally, in conclusion, Dr. Rudolph opined that, in a case 
like the veteran's, "there [could] be little doubt that 
there [was] a cause and effect relationship between his feet 
and knee, hips, and back problems, since all the above 
directly apply."  

In January 2002, the veteran underwent another VA 
examination for his foot disability.  In addition to pain 
his feet, the veteran had complaints of having bilateral hip 
pain.  The examination revealed no contractures of either 
hip joint, but there was moderate discomfort on passive 
motion.  The diagnoses included those of bilateral hip 
replacement procedures.  

In conclusion, the VA examiner opined that the veteran's 
bilateral hip disability was related to normal wear and tear 
originating from "Mother nature."  

In an August 2002 treatment note, a VA physician stated that 
the veteran has had a 50 year history of chronic foot 
problems and walked with a fairly significant antalgic gait 
requiring the use of a cane.  In physician's opinion, the 
veteran's bilateral hip pain [was] causally related to his 
foot problems.  

Finally, during the September 2002 video-conference hearing 
with the undersigned Member of the Board, the veteran 
testified that the pain in his feet and legs had gotten 
progressively worse and that he experienced hip pain when 
walking.  The veteran stated that his hip pain was the 
result of his service-connected foot disability.  At the 
time of the hearing, the veteran was shown to require the 
use of a cane.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before 
the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has had an opportunity to consider the 
claim in appeal in light of the above-noted change in the 
law.  Accordingly, the Board has determined that the 
requirements of the new law have been satisfied.  

In this regard, the Board notes that by virtue of the May 
1999 Statement of the Case and December 1999, February 2000, 
October 2001 and February 2002 Supplemental Statements of 
the Case, as well as the May and October 2001 letters issued 
during the pendency of the appeal, the veteran and his 
representative have been advised of the laws and regulations 
governing the claim, and been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate his claim.  Likewise, in an April 2002 
Waiver, the veteran indicated that he read the requirements 
of the new law and had no additional medical evidence to 
submit.  

The RO has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all evidence identified by the veteran as 
relative to this claim has been obtained and associated with 
the claims folder.  

Likewise, the Board remanded this case in December 2000 for 
additional development in compliance with the provisions of 
this new law and the veteran underwent a VA examination in 
connection with his claim.  

Moreover, there is no indication whatsoever that there is 
any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).

In addition, in light of the favorable action taken 
hereinbelow, appellate handling of this matter without 
remand to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran contends that the RO has erred in not granting 
service connection for the claimed bilateral hip condition, 
as secondary to the service-connected bilateral foot 
disability, in light of the medical evidence in the record.  

Pursuant to regulation, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by wartime service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2002).  

The regulations also provide that service connection may be 
granted for any disability which is proximately due to or 
the result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a 
part of the original claim.  38 C.F.R. § 3.310 (2002).  

In granting service connection, when there is an approximate 
balance of positive and negative evidence regarding any 
issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West Supp. 2002).  

After carefully reviewing the evidence, the Board finds that 
the evidence of record is in relative equipoise as to the 
question of whether the veteran's bilateral hip condition is 
proximately due to or the result of his service-connected 
bilateral foot disability.  

In this regard, although the June 1998, June 2001 and 
January 2002 VA examiners have opined that the current 
bilateral hip condition was not related to his service-
connected bilateral foot disability, the Board finds 
credible supporting evidence to the contrary.  

Dr. Rogers, stated in July 1998 that it was possible that 
the veteran's arthritis of the hips was related to the 
service-connected bilateral foot disability.  Likewise, Dr. 
Rogers opined in October 1998 that "it [was] as likely as 
not that the mal-alignment of his lower extremities 
secondary to his service connected painful foot problem had 
some effect in the development of his arthritis of his 
hips."  

Dr. Engel also reported that it was "not unreasonable that 
hip problems could be exacerbated by altered gait and 
altered weight bearing in the hips with some chronic strain 
and increasing amounts of wear and tear."  Dr. Engel added 
in December 2000 that the etiology "[might] indeed be due to 
a problem he ha[d] experienced with his feet because of 
altered weightbearing and gait mechanics as well as some 
impact of loss of shock absorbing qualities in arthritic 
feet."  

Furthermore, Dr. Rudolph has opined that the veteran's hip 
problems were "more than likely" related to the flat feet.  
In October 2001, he reported that in a case like the 
veteran's, "there [could] be little doubt that there is a 
cause and effect relationship between his feet and knee, 
hips, and back problems."  

Moreover, most recently, a VA physician opined that the 
"veteran's bilateral hip pain [was] causally related to his 
foot problems."  

In conclusion, the Board finds that there is an approximate 
balance of positive and negative evidence in showing that it 
is as least as likely as not that the veteran's bilateral 
hip condition initially manifested by arthritis and now 
shown to include arthroplasty residuals was aggravated by 
his service-connected foot disability.  

By extending the benefit of the doubt to the veteran, 
service connection for the currently demonstrated bilateral 
hip condition on a secondary basis is warranted.  



ORDER

Secondary service connection for a bilateral hip disability 
now manifested by the arthroplasty residuals is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

